Citation Nr: 1451577	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  11-14 534	)	DATE
	)
	)


THE ISSUE

Whether an October 1, 1985 decision of the Board of Veterans' Appeals (Board), denying service connection for an acquired psychiatric disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran had active service from December 1943 to August 1946, including combat service at Iwo Jima in World War II.  The Veteran died in November 1997 and the appellant is his surviving spouse.

This matter is before the Board as an original action on the motion of the appellant, in which she alleges CUE in an October 1, 1985, Board decision that denied the Veteran's service connection claim for an acquired psychiatric disorder.

The Board denied the appellant's motion for CUE in a February 2012 decision.  The appellant appealed to the Court and, in a January 2014 Memorandum Decision, the Court vacated the February 2012 Board denial.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board did not consider in its October 1985 decision whether a February 1952 VA examination report constituted new and material evidence received within one year of the RO's January 1952 rating decision denying service connection for a chronic variously classified psychiatric disorder.


CONCLUSION OF LAW

Neither the January 1952 RO decision nor the October 1985 Board decision denying the Veteran's claim of entitlement to service connection for a chronic variously classified psychiatric disorder became final.  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board, in an October 1985 decision, failed to consider whether a February 4, 1952, VA genitourinary examination report finding that the Veteran "has been intensely nervous which may be greatly related to his urinary frequency" constituted new and material received within one year of the January 1952 rating decision denying service connection for a psychiatric disorder.  Thus, the October 1985 Board decision did not become final.  See Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  The RO likewise did not consider whether the February 1952 VA examination constituted new and material evidence, and thus the January 1952 rating decision also did not become final.  As such, in light of the change to the legal landscape since the Board's February 2012 decision, and given the Court's finding that the Board failed to do so in its January 2014 Memorandum Decision, there is no final Board decision and thus the appellant's CUE motion must be dismissed.  See 38 C.F.R. 20.1400(b) (2014).


ORDER

The motion to revise or reverse an October 1, 1985 Board decision on the grounds of CUE is dismissed.



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs



